Title: From Benjamin Franklin to Thomas Cushing, 3 September 1772
From: Franklin, Benjamin
To: Cushing, Thomas


Sir,
London, Sept. 3. 1772
I write this Line just to acknowledge the Receipt of your several Favours of July 15 and 16, enclosing the Resolves of the House relating to the Governor’s Salary, and the Petition to the King. Lord Dartmouth, now our American Minister, will probably not be in Town till the Season of Business comes on, I shall then immediately put the Petition into his Hands, to be presented to his Majesty. I may be mistaken, but I imagine we shall not meet the same Difficulty in transacting Business with him as with his Predecessor, on whose Removal I congratulate you most heartily. I shall write fully per some of the next Boston Ships. At present can only add, that with the sincerest Esteem and Respect, I am, Sir, &c.
Honble. Thos Cushing, Esqr
